Citation Nr: 1809964	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for right knee strain.

5.  Entitlement to a compensable rating for right knee strain with limited extension.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to September 2007.  He has been awarded a Combat Infantryman's Badge among his awards and decorations.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the erectile dysfunction, sleep disorder, and left knee issues in May 2014 and September 2016.  

In a January 2016 rating decision, service connection was established for right knee strain, rated 10 percent disabling, and right knee strain with limited extension, rated 0 percent disabling, both effective June 10, 2009.  A notice of disagreement was filed in March 2016, a statement of the case was issued in August 2016, and a substantive appeal was received in September 2016.  

In March 2017, prior to appeal returning to the Board, the Veteran's private attorney withdrew representation.  In April 2017, VA communicated with the Veteran regarding the withdrawal of representation by his attorney.  To date, the Veteran has not appointed another representative.

The issues of entitlement to service connection for erectile dysfunction and increased ratings for the left knee and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a chronic sleep disorder, and against a finding that a sleep disorder manifested during the Veteran's period of active service or is otherwise due to active service, nor is it due to or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been provided notice with regard to his service connection claim.  Regarding the duty to assist, the evidence of record contains service treatment records, VA treatment records, and lay statements from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the service connection claim.  VA opinions were proffered with regard to his claimed sleep disorder which will be discussed in detail below.  

Service connection

Service connection has been established for PTSD which encompasses his sleep impairment; however, the Veteran seeks separate service connection compensation for a sleep disorder due to his PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Initially, the Board notes that service treatment records, and VA treatment records on file do not reflect a diagnosis of a chronic sleep disorder, to include sleep apnea.  

A January 2010 VA mental health examination reflects the Veteran's complaints of difficulty falling or staying asleep.  01/28/2010 VA Examination at 4.  

In September 2010, the Veteran submitted an article which discusses sleep problems and PTSD.  09/20/2010 Correspondence.

In October 2014, a VA examiner reviewed the claims folder and while the PTSD diagnosis and treatment was acknowledged, it was noted that a sleep disorder has not been diagnosed by VA examiners.  See 03/31/2014 CAPRI at 3; 09/27/2013 CAPRI at 18.  The examiner noted that there are a plethora of other psychiatric records and a mental sleep disorder is not found.  As his records do not reflect a mentally based sleep disorder, this cannot be related to or aggravated by his PTSD.  The examiner noted review of an article pertaining to PTSD and obstructive sleep apnea, but stated that research does not support causation or information of aggravation.  10/23/2014 C&P Exam.

In an addendum October 2014 opinion, a VA examiner stated that according to the current, well renowned and authoritative medical literature from reliable sources, PTSD does not specifically cause obstructive sleep apnea.  There is no documentation in the medical literature that states PTSD specifically causes obstruction in the upper airways to cause sleep apnea.  In addition, a review of the Veteran's records make no mention of any documented or diagnosed sleep apnea.  10/24/2014 C&P Exam.  

An October 2016 VA examiner reviewed the claims folder and noted that the Veteran was describing issues of difficulty getting to sleep and staying asleep.  
He was not describing any symptoms consistent with a clinical presentation of obstructive sleep apnea.  Thus, the examiner did not note any evidence to support a diagnosis of obstructive sleep apnea that is due to, or the result of the Veteran's PTSD, or any medications taken for his PTSD.  The examiner explained that given that obstructive sleep apnea is due to or the result of increased upper airway resistance that ultimately leads to decreased blood oxygenation levels while sleeping, there is no evidence to support that obstructive sleep apnea would be considered a symptom associated with his service-connected PTSD.  Furthermore, the Veteran reports that he is currently taking no medication for his PTSD; therefore, there is no evidence of a sleep disorder secondary to any medication taken for his service-connected PTSD.  The Veteran was describing some difficulty getting to sleep and staying asleep.  However, these would be within the realm of mental health issues, and not a primary sleep disorder addressed by way of a general medical evaluation.  10/20/2016 C&P Exam at 11.

Based on the above, there is no basis for the grant of service connection for a sleep disorder.  As detailed, while the Veteran has reported sleep impairment associated with his PTSD, a separate sleep disorder has not been diagnosed.  In the absence of proof of a current chronic disability in the form of a separate disability there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence that the Veteran has a chronic sleep disorder, separate and distinct from his symptomatology associated with his PTSD, the Board must conclude the Veteran does not currently suffer from such a disability. 

The Board finds that the VA opinions of record are the most probative of record as all were based on a review of the pertinent medical and lay evidence and clear rationales are provided in support of the conclusions.  Additionally, given the depth of the examination reports, to include a description of physical process that cause sleep apnea, the Board finds such opinions to be probative evidence that weighs strongly against the Veteran's service connection claim.  Based on the examiners' opinions, the Board concludes that the Veteran does not have a current chronic sleep disability due to his period of active service.  There is no contrary competent medical opinion of record.

The Board has given consideration to the lay assertions of the Veteran, to include his complaints of sleep problems associated with his PTSD; however, the Veteran does not have the requisite medical expertise to find that he has a chronic sleep disorder.  His opinion in this regard is not competent, given the complexity of the medical question involved; here, the process of airway obstruction.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the Veteran's lay assertions, and given the complexity of the medical question involved, opinions were sought which does not provide the basis for granting service connection based on incurrence of a chronic disability in service.  For the reasons stated above, the Board finds that the competent medical evidence and opinions outweigh the lay contentions of the Veteran regarding diagnosis and etiology of any sleep apnea.

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between sleep problems and PTSD.  The Veteran has not presented any medical opinion evidence addressing the question of whether he has a sleep disorder and a relationship between any chronic sleep disorder and his service-connected PTSD.  

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (stating that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death). 

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The documents submitted and cited, however, do not address the facts of the Veteran's specific case.  Likewise, such articles and documents were not submitted in conjunction with an opinion from a medical professional.  Rather, the only medical opinions of record are from VA examiners who opined that he does not have a chronic sleep disorder, and it follows that he does not have a separate and distinct disability associated with his PTSD.  The medical articles submitted by the Veteran are insufficient to establish the required diagnosis and medical nexus opinions for causation.

In conclusion, the most probative, competent evidence is against a diagnosis of a chronic sleep disorder, and a link between a chronic sleep disorder and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a sleep disorder is denied.


REMAND

Erectile dysfunction

In September 2016, this issue was remanded to obtain an opinion as to whether the side effects of medication (Citalopram) taken for service-connected PTSD might be implicated in erectile dysfunction.  An October 2016 VA examiner stated that with regard to his erectile dysfunction, the Veteran reported that he was not experiencing any erectile dysfunction.  The Veteran reported that he was not having problems with erectile dysfunction.  He reported no problems of erectile dysfunction due to or the result of his service-connected PTSD, or due to any medication, treatment, or therapy that he has undergone with regards to his PTSD.  10/20/2016 C&P Exam at 11.  

The examiner did not make a specific finding that any erectile dysfunction had resolved, but rather the Veteran had no complaints regarding any erectile dysfunction.  The Board is cognizant of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), in which the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Thus, while the Veteran may not currently have erectile dysfunction, a history of erectile dysfunction is reflected in the records.  See 03/21/2013 CAPRI at 306.  An opinion must be sought in which the examiner accounts for any diagnosis contained in treatment records.  See McClain, 21 Vet. App. at 321.

Right and left knees

In Correia v. McDonald, 28 Vet. App. 158 (2016), it was held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such is necessary especially in light of the fact that the Veteran has complained of difficulty with prolonged weight bearing pertaining to both the left knee and right knees.  10/20/2016 C&P Exam at 3; 08/29/2016 C&P Exam at 3.  The examination provided on remand should comply with the requirements of Correia to the fullest extent possible.  Moreover, in the prior remand, the Board instructed that the examiner describe the extent of additional limitation of motion due to flare-ups.  Both the August and October 2016 VA examiners acknowledged the Veteran's reports of flare-ups with pain and decreased range of motion but the examiner was unable to describe in terms of range of motion, noting that this would be speculative.  In this regard, the Board calls attention to Sharp v. Shulkin, 29 Vet. App. 26 (2017), which essentially holds that the lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  In light of this, the examiner should be asked to provide further comment on additional limitation of motion due to flare-ups.  

On remand, associate updated VA treatment records for the period from October 27, 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from October 27, 2015.

2.  Request that the October 2016 VA examiner (or another appropriate examiner if the October 2016 VA examiner is unavailable) review the virtual folders and provide opinions as to the following:

a)  Is erectile dysfunction at least as likely as not 
(50 percent or greater probability) caused by medication taken (at any time during the appeal period - since June 2010) for service-connected PTSD.  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated by medication taken (at any time during the appeal period - since June 2010) for service-connected PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Consideration should be given to any diagnoses in the record.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. A physical examination should be scheduled, if deemed necessary by the VA clinician.

3.  After completing #1, schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his bilateral knees.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The examination of the knees should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  The Court has held that an inability to observe a flare-up is an insufficient basis for not providing an estimate on additional functional limitation.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

With regard to each knee, the examiner should perform stability testing, report whether there is instability or subluxation, and express an opinion as to the severity of such instability or subluxation. 

The examiner should also provide an opinion concerning how the bilateral knee disabilities affect his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his right and left knee disabilities.  The examiner must provide a comprehensive rationale for the opinions.

4.  After completion of the above, review the relevant evidence of record and readjudicate the service connection and increased rating issues.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


